DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 07/12/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claim 7 as set forth in the Non-Final Rejection filed 04/15/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 5 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards the invention as set forth in the Non-Final Rejection filed 04/15/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 12-16 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards the invention as set forth in the Non-Final Rejection filed 04/15/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 17-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards the invention as set forth in the Non-Final Rejection filed 04/15/22 is overcome by the Applicant’s amendments.

7.	The rejection of Claim 7 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of thee claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Non-Final Rejection filed 04/15/22 is overcome by the Applicant’s amendments.

Allowable Subject Matter
8.	Claims 1-20 are allowed.
	The closest prior art is provided by Han et al. (KR 10-2019-0058405), which discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode (EL1), hole-transporting layer (HTR), light-emitting layer (EML), electron-transporting layer (ETR), cathode (EL2), and light-absorbing layer (EL2) (Fig. 1); the light-absorbing layer serves as an encapsulation layer ([0133]).  Han et al. discloses that the light-absorbing layer can comprise the following compound (among others):

    PNG
    media_image1.png
    136
    130
    media_image1.png
    Greyscale

(page 23).  However, it is the position of the Office that neither Han et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s display device, particularly in regards to presence of the additional layers interposed between the light-emitting element and the planarization layer.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786